EXAMINER' S AMENDMENT
An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant' s Representative, Mu Yang, during a telephony interview on May 18, 2022, gave the Examiner an authorization to amend claims 1-4 and added new claims 36-39. Cancel claim 31-33, 35 as follows:

IN THE CLAIMS
1. (Currently Amended) A method for encoding video information, comprising:
determining that frame rate up-conversion (FRUC) with a template matching is used for the current block;
in response to the determination that FRUC with the template matching is used for the current block, further determining whether to use an illumination compensation for the current block based on an illumination compensation indication associated with a motion vector prediction candidate determined using FRUC with the template matching;
obtaining a prediction of the current block based on the motion vector prediction candidate determined using FRUC with the template matching;
encoding the current block based on the determination of whether to use the illumination compensation for the current block, wherein based on a determination to use the illumination compensation for the current block, the prediction of the current block obtained via FRUC is adjusted using the illumination compensation; and
bypassing signaling an indication of whether to use the illumination compensation for the current block.
2. (Currently Amended) A method for decoding video information, comprising:
determining that frame rate up-conversion (FRUC) with a template matching is used for the current block;
in response to the determination that FRUC with the template matching is used for the current block, further determining whether to use an illumination compensation for the current block based on an illumination compensation indication associated with a motion vector prediction candidate determined using FRUC with the template matching; and
obtaining a prediction of the current block based on the motion vector prediction candidate determined using FRUC with the template matching; and
decoding the current block based on the determination of whether to use the illumination compensation for the current block, wherein based on a determination to use the illumination compensation for the current block, adjusting the prediction of the current block obtained via FRUC using the illumination compensation.

3. (Currently Amended) An apparatus for encoding video information, comprising:
a processor, configured to:
determine that frame rate up-conversion (FRUC) with a template matching is used for the current block;
in response to the determination that FRUC with the template matching is used for the current block, further determine whether to use an illumination compensation for the block based on an illumination compensation indication associated with a motion vector prediction candidate determined using FRUC with the template matching;
obtain a prediction of the current block based on the motion vector prediction candidate determined using FRUC with the template matching;
encode the current block based on the determination of whether to use the illumination compensation for the current block, wherein based on a determination to use the illumination compensation for the current block, the prediction of the current block obtained via FRUC is adjusted using the illumination compensation; and
bypass signaling an indication of whether to use the illumination compensation for the current block.
4. (Currently Amended) An apparatus for decoding video information, comprising:
a processor, configured to:
determine that frame rate up-conversion (FRUC) with a template matching is used for the current block;
in response to the determination that FRUC with the template matching is used for the current block, further determine whether to use an illumination compensation for
the current block based on an illumination compensation indication associated with a motion vector prediction candidate determined using FRUC with the template matching; and
obtain a prediction of the current block based on the motion vector prediction candidate determined using FRUC with the template matching; and
decode the current block based on the determination of whether to use the illumination compensation for the current block, wherein based on a determination to use the illumination compensation for the current block, adjusting the prediction of the current block obtained via FRUC using the illumination compensation.
31-33. (Canceled).
35. (Canceled).
36. (New) The apparatus of claim 3, wherein the processor is further configured to:  
determine, using FRUC with the template matching, the motion vector prediction candidate for a current block of picture information included in the video information, wherein the template matching comprises comparing a first template comprising at least one reconstructed neighboring sample of the current block to a second template comprising at least one reconstructed neighboring sample of a block in a reference picture corresponding to the current block.
37. (New) The method of claim 2, further comprising:
determining, using FRUC with the template matching, the motion vector prediction candidate for a current block of picture information included in the video information, wherein the template matching comprises comparing a first template comprising at least one reconstructed neighboring sample of the current block to a second template comprising at least one reconstructed neighboring sample of a block in a reference picture corresponding to the current block.
38. (New) The apparatus of claim 3, further comprising a memory.
39. (New) The apparatus of claim 4, further comprising a memory.


Reasons for allowance
          Claims 1-4,13,15, 22-30 and 34 and 36-39 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Li et al. (US 2018/0098087 A1).  Li directed toward a frame rate up-conversion coding mode, where a bilateral matching mode can be used to determine motion information. In various implementations, local illumination compensation is disallowed from being used for a block when a bilateral matching mode is used for the block. In various implementations, a bilateral matching mode is disallowed from being used when local illumination compensation is used for the block. Li alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-4,13,15, 22-30 and 34 and 36-39 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 04/22/22, with the examiner amendment are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487